Exhibit 10.1

[g133581kii001.gif]

 

Banc of America Leasing & Capital, LLC

 

Master Loan and Security Agreement Number: 21379-70000

 

This Master Loan and Security Agreement, dated as of June 25, 2010 (this
“Agreement”), is by and between Banc of America Leasing & Capital, LLC, a
Delaware limited liability company having an office at 2059 Northlake Parkway, 3
North, Tucker, GA 30084 (together with its successors and assigns, “Lender”),
and Stellaris LLC as “Borrower”, a limited liability company existing under the
laws of the state of Nevada, and having its chief executive office and any
organizational identification number as specified with its execution of this
Agreement below.  Certain defined terms used herein are identified in bold face
and quotation marks throughout this Agreement and in Section 14 below. This
Agreement sets forth the terms and conditions for the financing of Equipment
between Lender and Borrower pursuant to one or more “Equipment Notes”
incorporating by reference the terms of this Agreement, together with all
exhibits, addenda, schedules, certificates, riders and other documents and
instruments executed and delivered in connection with such Equipment Note (as
amended from time to time, an “Equipment Note”). Each Equipment Note constitutes
a separate, distinct and independent financing of Equipment and contractual
obligation of Borrower. This Agreement is not an agreement or commitment by
Lender or Borrower to enter into any future Equipment Notes or other agreements,
or for Lender to provide any financial accommodations to Borrower. Lender shall
not be obligated under any circumstances to advance any progress payments or
other funds for any Equipment or to enter into any Equipment Note if there shall
have occurred a material adverse change in the operations, business, properties
or condition, financial or otherwise, of Borrower or any Guarantor. This
Agreement and each Equipment Note shall become effective only upon Lender’s
acceptance and execution thereof at its corporate offices set forth above.

 

1.     Equipment Notes; Grant of Security Interest.. Lender and Borrower agree
to finance Equipment described in one or more Equipment Notes entered into from
time to time, together with all other documentation from Borrower required by
Lender with respect to such Equipment Note. Upon receipt of any item or group of
Equipment intended for financing hereunder, Borrower shall execute an Equipment
Note, with all information fully completed and irrevocably accepting such
Equipment for Equipment Note, and deliver such Equipment Note to Lender for its
review and acceptance. To secure the punctual payment and performance of
Borrower’s Obligations under each Equipment Note and, as a separate grant of
security, to secure the payment and performance of all other Obligations owing
to Lender, Borrower grants to Lender a continuing security interest in all of
Borrower’s right, title and interest in and to all Equipment, together with:
(i) all parts, attachments, accessories and accessions to, substitutions and
replacements for, each item of Equipment; (ii) all accounts, chattel paper, and
general intangibles arising from or related to any sale, lease, rental or other
disposition of any Equipment to third parties, or otherwise resulting from the
possession, use or operation of any Equipment by third parties, including
instruments, investment property, deposit accounts, letter of credit rights, and
supporting obligations arising thereunder or in connection therewith; (iii) all
insurance, warranty and other claims against third parties with respect to any
Equipment; (iv) all software and other intellectual property rights used in
connection therewith; (v) proceeds of all of the foregoing, including insurance
proceeds and any proceeds in the form of goods, accounts, chattel paper,
documents, instruments, general intangibles, investment property, deposit
accounts, letter of credit rights and supporting obligations; and (vi) all books
and records regarding the foregoing, in each case, now existing or hereafter
arising (the “Collateral”).  Provided that there then exists no Event of
Default, Lender’s security interest in Collateral subject to an Equipment Note
shall terminate upon the payment and performance of all Obligations of Borrower
under the applicable Equipment Note. Notwithstanding the grant of a security
interest in any Collateral, Borrower shall have no right to sell, lease, rent,
dispose or surrender possession, use or operation of any Equipment to any third
parties without the prior written consent of Lender.

 

2.     Payments.     Each Equipment Note shall provide for scheduled “Payments”
of principal and interest payable by Borrower to Lender in the amounts and at
the times during the “Equipment Note Term” through and including the “Maturity
Date”, all as provided in the Equipment Note. If any Payment or other amount
payable hereunder is not paid within 10 days of its due date, Borrower shall pay
an administrative late charge of 5% of the amount not timely paid. Such amount
shall be payable in addition to all amounts payable by Borrower as a result of
the exercise of any of the remedies herein provided. All Payments and other
amounts payable under an Equipment Note shall be made in immediately available
funds at Lender’s address above or such other place as Lender shall specify in
writing. Except as specifically provided in the applicable Equipment Note,
Borrower shall not have a right to prepay any Equipment Note.  It is the
intention of Lender to comply with all applicable usury laws and, accordingly,
it is agreed that notwithstanding anything to the contrary contained herein or
in any Equipment Note, in no event shall any provision herein or therein require
or permit interest in excess of the maximum amount permitted by applicable law. 
If necessary to give effect to these provisions, Lender will, at its option, in
accordance with applicable law, either refund any amount to Borrower to the
extent in excess of that allowed by applicable law, or credit such excess amount
against the then unpaid principal balance under the applicable Equipment
Note(s).  Unless otherwise provided herein, all amounts received under any
Equipment Note will be applied, first, to accrued late charges, fees and other
costs and expenses due and owing, second, to accrued interest and, third, to
unpaid principal.

 

3.     Unconditional Financing; Disclaimer Of Warranties. Borrower’s Obligations
under each Equipment Note (i) shall be non-cancelable, absolute and
unconditional under all circumstances for the entire Equipment Note Term,
(ii) shall be unaffected by the loss or destruction of any Equipment, and
(iii) shall not be subject to any abatement, deferment, reduction, set-off,
counterclaim, recoupment or defense for any reason whatsoever. LENDER IS NOT A
VENDOR OR AGENT OF THE EQUIPMENT VENDOR, AND HAS NOT ENGAGED IN THE SALE OR
DISTRIBUTION OF ANY EQUIPMENT. LENDER MAKES NO EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES AS TO TITLE, MERCHANTABILITY, PERFORMANCE,
CONDITION, EXISTENCE, FITNESS OR SUITABILITY FOR BORROWER’S PURPOSES OF ANY
EQUIPMENT, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENTS, THE CONFORMITY OF THE
EQUIPMENT TO THE DESCRIPTION THEREOF IN ANY EQUIPMENT NOTE OR ANY OTHER
REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO THE EQUIPMENT. If
Equipment is not delivered or properly installed, does not operate as warranted,
becomes obsolete, or is unsatisfactory for any reason, Borrower shall make all
claims on account thereof solely against Vendor and not against Lender. Borrower
is solely responsible for the selection, shipment, delivery and installation of
the Equipment and its Vendors, expressly disclaims any reliance upon any
statements or representations made by Lender in connection therewith, and has
received and approved the terms of any purchase orders, warranties, licenses or
agreements with respect to the Equipment.  To the extent that the manufacturer
of Equipment provides any warranties with respect thereto, Borrower shall
enforce such warranties and obtain at its own expense the customary services
furnished by the manufacturer in connection with the Equipment.

 

1

--------------------------------------------------------------------------------


 

4.     Use; Maintenance; Location; Inspection. Borrower shall:  (i) use,
operate, protect and maintain the Equipment (a) in good operating order, repair,
condition and appearance, in the same condition as when received, ordinary wear
and tear excepted, (b) consistent with prudent industry practice (but in no
event less than the extent to which Borrower maintains other similar equipment
in the prudent management of its assets and properties), and (c) in compliance
with all applicable insurance policies, laws, ordinances, rules, regulations and
manufacturer’s recommended maintenance and repair procedures, and (ii) maintain
comprehensive books and records regarding the use, operation, maintenance and
repair of the Equipment. The Equipment shall be used only within the 48
contiguous United States, solely for business purposes (and not for any
consumer, personal, home, or family purpose), and shall not be abandoned or used
for any unlawful purpose. Borrower shall not discontinue use of any Equipment
except for normal maintenance nor, through modifications, alterations or
otherwise, impair the current or residual value, useful life, utility or
originally intended function of any Equipment without Lender’s prior consent.
Any replacement or substitution of parts, improvements, upgrades, or additions
to the Equipment during the Equipment Note Term shall be part of the Collateral
subject to Lender’s security interest and subject to the Equipment Note, except
that if no Event of Default exists, Borrower may at its expense remove
improvements or additions provided by Borrower that can be readily removed
without impairing the value, function or remaining useful life of the Equipment.
Borrower shall not change the location or, in the case of over-the-road
vehicles, the base of any Equipment specified in its Equipment Note without
Lender’s prior written consent. Lender shall have the right to enter any
premises where Equipment is located and inspect it (together with related books
and records) at any reasonable time.

 

5.     Loss And Damage. Borrower assumes all risk of (and shall promptly notify
Lender in writing of any occurrence of) any damage to or loss, theft,
confiscation or destruction of any Equipment from any cause whatsoever (a
“Casualty”). If any Equipment suffers a Casualty which Lender determines is
reparable, Borrower shall at its expense promptly place the same in good repair,
condition or working order. If any Equipment suffers a Casualty which Lender
determines is beyond repair or materially impairs its residual value (a “Total
Loss”), Borrower shall at Lender’s option either (a) promptly replace such
Equipment with a similar item reasonably acceptable to Lender having an
equivalent value, utility and remaining useful life of such Equipment, whereupon
such replacement items shall constitute Equipment and Collateral for all
purposes hereunder and the applicable Equipment Note, or (b) on the Payment date
following such Casualty pay Lender the Prepayment Amount for such Equipment,
together with the Payment scheduled for payment on such date, and all accrued
interest, late charges and other amounts then due and owing under the Equipment
Note. Upon such payment following a Total Loss, the Equipment Note with respect
to the Equipment suffering a Total Loss shall be deemed discharged, and Lender’s
security interest in such Equipment shall terminate. If less than all Equipment
under a Equipment Note suffers a Total Loss, (i) the Prepayment Amount with
respect to any such item of Equipment shall be calculated by reference to the
allocable portion of the unpaid principal balance of the applicable Equipment
Note, as reasonably determined by Lender, and (ii) the remaining Payments under
the Equipment Note shall be proportionately reduced as reasonably calculated by
Lender upon Lender’s receipt of the payments described above.

 

6.     Insurance. Borrower, at its own expense, shall keep each item of
Equipment insured against all risks for its replacement value, and in no event
less than its Prepayment Amount, and shall maintain public liability and, with
respect to any Equipment that is over-the-road vehicles, automotive liability
insurance against such risks and for such amounts as Lender may require. All
such insurance shall (a) be with companies rated “A-” or better by A.M. Best
Company, in such form as Lender shall approve, (b) specify Lender and Borrower
as insureds and provide that it may not be canceled or altered in any way that
would affect the interest of Lender without at least 30 days’ prior written
notice to Lender (10 days’ in the case of nonpayment of premium), (c) be
primary, without right of contribution from any other insurance carried by
Lender and contain waiver of subrogation and “breach of warranty” provisions
satisfactory to Lender, (d) provide that all amounts payable by reason of loss
or damage to Equipment shall be payable solely to Lender, unless Lender
otherwise agrees, and (e) contain such other endorsements as Lender may
reasonably require. Borrower shall provide Lender with evidence satisfactory to
Lender of the required insurance upon the execution of any Equipment Note and
promptly upon any renewal of any required policy.

 

7.     Indemnities; Taxes. Borrower’s indemnity and reimbursement obligations
set forth below shall survive the cancellation, termination or expiration of any
Equipment Note or this Agreement.

 

(a) General Indemnity. Borrower shall indemnify, on an after-tax basis, defend
and hold harmless Lender and its respective officers, directors, employees,
agents and Affiliates (“Indemnified Persons”) against all claims, liabilities,
losses and expenses whatsoever (except those determined by final decision of a
court of competent jurisdiction to have been directly and primarily caused by
the Indemnified Person’s gross negligence or willful misconduct), including
court costs and reasonable attorneys’ fees and expenses (together, “Attorneys’
Fees”), in any way relating to or arising out of the Equipment or any Equipment
Note at any time, or the ordering, acquisition, rejection, installation,
possession, maintenance, use, ownership, condition, destruction or return of the
Equipment, including any claims based in negligence, strict liability in tort,
environmental liability or infringement.

 

(b) General Tax Indemnity. Borrower shall pay or reimburse Lender, and
indemnify, defend and hold Lender harmless from, on an after-tax basis, all
taxes, assessments, fees and other governmental charges paid or required to be
paid by Lender or Borrower in any way arising out of or related to the Equipment
or any Equipment Note before or during the Equipment Note Term or after the
Equipment Note Term following an Event of Default, including foreign, Federal,
state, county and municipal fees, taxes and assessments, and property,
value-added, sales, use, gross receipts, excise, stamp and documentary taxes,
and all related penalties, fines, additions to tax and interest charges
(“Impositions”), excluding only Federal and state taxes based on Lender’s net
income. Upon Lender’s request, Borrower shall furnish proof of its payment of
any Imposition.

 

8.     Borrower Representations and Agreements. Borrower represents, warrants
and agrees that: (a) Borrower has had for the previous 5 years (except as
previously disclosed to Lender in writing) the legal name and form of business
organization in the state described above; (b) Borrower’s chief executive office
and notice address, taxpayer identification number and any organizational
identification number is as described with its execution of this Agreement
below; (c) Borrower shall notify Lender in writing at least 30 days before
changing its legal name, state of organization, chief executive office location
or organizational identification number; (d) Borrower is duly organized and
existing in good standing under the laws of the state described above and all
other jurisdictions where legally required in order to carry on its business,
shall maintain its good standing in all such jurisdictions, and shall conduct
its businesses and manage its properties in compliance with all applicable laws,
rules or regulations binding on Borrower; (e) the execution, delivery and
performance of this Agreement, each Equipment Note and Related Agreement to
which it is a party has been duly authorized by Borrower, each of which are and
will be binding on and enforceable against Borrower in accordance with their
terms, and do not and will not contravene any other instrument or agreement
binding on Borrower; and (f) there is no pending litigation, tax or
environmental claim, proceeding, dispute or regulatory or enforcement action
(and Borrower shall promptly notify Lender of any of the same that may hereafter
arise) that may adversely affect any Equipment or Borrower’s financial condition
or impair its ability to perform its Obligations.

 

2

--------------------------------------------------------------------------------


 

9.     Title; Personal Property. Borrower shall be the sole owner of Equipment
free and clear of all liens or encumbrances, other than Lender’s rights under
the Equipment Note. Borrower will not create or permit to exist any lien,
security interest, charge or encumbrance on any Equipment except those in favor
of Lender. The Equipment shall remain personal property at all times,
notwithstanding the manner in which it may be affixed to realty. Borrower shall
obtain and record such instruments and take such steps as may be necessary to
(i) prevent any creditor, landlord, mortgagee or other entity (other than
Lender) from having any lien, charge, security interest or encumbrance on any
Equipment, and (ii) ensure Lender’s right of access to and removal of Equipment
in accordance with the terms hereof.

 

10.  Default. Each of the following (a “Default”) shall, with the giving of any
notice or passage of any time period specified, constitute an “Event of Default”
hereunder and under all Equipment Notes: (1) Borrower fails to pay any Payments
or other amount owing under any Equipment Note within 10 days of its due date;
(2) Borrower fails to maintain insurance as required herein, or sells, leases,
assigns, conveys, or suffers to exist any lien, charge, security interest or
encumbrance on, any Equipment without Lender’s prior consent, or any Equipment
is subjected to levy, seizure or attachment; (3) Borrower fails to perform or
comply with any other covenant or obligation under any Equipment Note or Related
Agreement and, if curable, such failure continues for 30 days after written
notice thereof by Lender to Borrower; (4) any representation, warranty or other
written statement made to Lender by Borrower in connection with this Agreement,
any Equipment Note, Related Agreement or other Obligation, or by any Guarantor
pursuant to any Guaranty (including financial statements) proves to have been
incorrect in any material respect when made; (5) Borrower (w) enters into any
merger or consolidation with, or sells or transfers all or any substantial
portion of its assets to, or enters into any partnership or joint venture other
than in the ordinary course of business with, any entity, (x) dies (if a natural
person), dissolves, liquidates or ceases or suspends the conduct of business, or
ceases to maintain its existence, (y) if Borrower is a privately held entity,
enters into or suffers any transaction or series of transactions as a result of
which Borrower is directly or indirectly controlled by persons or entities not
directly or indirectly controlling Borrower as of the date hereof, or (z) if
Borrower is a publicly held entity, there shall be a change in the ownership of
Borrower’s stock or other equivalent ownership interest such that Borrower is no
longer subject to the reporting requirements of, or no longer has a class of
equity securities registered under, the Securities Act of 1933 or the Securities
Exchange Act of 1934; (6) Borrower undertakes any general assignment for the
benefit of creditors or commences any voluntary case or proceeding for relief
under the federal bankruptcy code, or any other law for the relief of debtors,
or takes any action to authorize or implement any of the foregoing; (7) the
filing of any petition or application against Borrower under any law for the
relief of debtors, including proceedings under the federal bankruptcy code, or
for the subjection of property of Borrower to the control of any court, receiver
or agency for the benefit of creditors if such petition or application is
consented to by Borrower or is otherwise not dismissed within 60 days from the
date of filing; (8) any default occurs under any other lease, credit or other
agreement or instrument to which Borrower and Lender or any Affiliate of Lender
are now or hereafter party; (9) any default occurs under any other agreement or
instrument to which Borrower is a party and under which there is outstanding,
owing or committed an aggregate amount greater than $100,000; (10) any attempted
repudiation, breach or default of any Guaranty; or (11) the occurrence of any
event described in clauses (4) through (9) above with reference to any Guarantor
or any controlling shareholder, general partner or member of Borrower. Borrower
shall promptly notify Lender in writing of any Default or Event of Default.

 

11.  Remedies. (a) Upon the occurrence of an Event of Default, Lender may, in
its discretion, exercise any one or more of the following remedies with respect
to any or all Equipment Notes or Equipment: (1) accelerate the maturity of any
Equipment Note and declare the Prepayment Amount thereof to be immediately due
and payable together with any other unpaid principal, accrued interest or other
amounts due and owing thereunder; (2) cause Borrower to promptly discontinue use
of or disable any Equipment, and, at Borrower’s expense, have the Equipment
assembled, prepared and adequately protected for shipment (together with all
related manuals, documents and records, and any other Collateral), and either
surrendered to Lender in place or shipped (freight and insurance pre-paid) to
such location as Lender may designate within the forty-eight contiguous United
States, in the condition required under Section 4 hereof, qualified for the
manufacturer’s (or its authorized servicing representative’s) then available
service contract or warranty, and able to be put into immediate service and to
perform at manufacturer’s rated levels (if any); (3) remedy such Event of
Default or proceed by court action, either at law or in equity, to enforce
performance of the applicable provisions of any Equipment Note; (4) with or
without court order, enter upon the premises where Equipment is located and
repossess and remove the same, all without liability for damage to such premises
or by reason such entry or repossession, except for Lender’s gross negligence or
willful misconduct; (5) dispose of any Equipment in a public or private
transaction, or hold, use, operate or keep idle the Equipment, free and clear of
any rights or interests of Borrower therein; (6) recover direct, incidental,
consequential and other damages for the breach of any Equipment Note, including
the payment of all unpaid principal, accrued interest and other amounts payable
thereunder, and all costs and expenses incurred by Lender in exercising its
remedies or enforcing its rights thereunder (including all Attorneys’ Fees);
(7) without notice to Borrower, apply or set-off against any Obligations all
security deposits, advance payments, proceeds of letters of credit, certificates
of deposit (whether or not matured), securities or other additional collateral
held by Lender or otherwise credited by or due from Lender to Borrower; or
(8) pursue all other remedies provided under the UCC or other applicable law.
Borrower shall pay interest equal to the lesser of (a) 12% per annum, or (b) the
highest rate permitted by applicable law (“Default Rate”) on (i) any amount
other than Payments owing under any Equipment Note and not paid when due,
(ii) any Payment not paid within 30 days of its due date, and (iii) any amount
required to be paid upon acceleration of any Equipment Note under this
Section 11. Any payments received by Lender after an Event of Default, including
proceeds of any disposition of Equipment, shall be applied in the following
order: (A) to all of Lender’s costs (including Attorneys’ Fees), charges and
expenses incurred in taking, removing, holding, repairing and selling or leasing
the Equipment or other Collateral or enforcing the provisions hereof; (B) to the
satisfaction of all outstanding Obligations; and (C) the balance, if any, shall
be disbursed to Borrower unless otherwise required by law. Lender shall account
to Borrower for any surplus realized upon such sale or other disposition, and
Borrower shall remain liable for any deficiency with respect to the Obligations.

 

(b) No remedy referred to in this Section 11 shall be exclusive, each shall be
cumulative (but not duplicative of recovery of any Obligation) and in addition
to any other remedy referred to above or otherwise available to Lender at law or
in equity, and all such remedies shall survive the acceleration of any Equipment
Note. Lender’s exercise or partial exercise of, or failure to exercise, any
remedy shall not restrict Lender from further exercise of that remedy or any
other available remedy. No extension of time for payment or performance of any
Obligation shall operate to release, discharge, modify, change or affect the
original liability of Borrower for any Obligations, either in whole or in part.
Lender may proceed against any Collateral or Guarantor, or may proceed
contemporaneously or in the first instance against Borrower, in such order and
at such times following an Event of Default as Lender determines in its sole
discretion. In any action to repossess any Equipment or other Collateral,
Borrower waives any bonds and any surety or security required by any applicable
laws as an incident to such repossession. Notices of Lender’s intention to
accelerate, acceleration, nonpayment, presentment, protest, dishonor, or any
other notice whatsoever (other than notices of Default specifically required of
Lender pursuant to Section 10 above) are waived by Borrower and any Guarantor.
Any notice given by Lender of any disposition of Collateral or other intended
action of Lender which is given in accordance with this Agreement at least 5
business days prior to such action, shall constitute fair and reasonable notice
of such action.

 

3

--------------------------------------------------------------------------------


 

12. Assignment. Lender and any Assignee may assign or transfer any of Lender’s
interests in any Equipment Note or Equipment without notice to Borrower,.
Borrower agrees that: (i) the rights of any Assignee shall not be affected by
any breach or default of Lender or any prior Assignee, and Borrower shall not
assert any defense, rights of set-off or counterclaim against any Assignee, nor
hold or attempt to hold such Assignee liable for any such breach or default;
(ii) unless otherwise agreed by Lender and Assignee, Lender shall have no 
duties or responsibilities as a secured party with respect to the applicable
Equipment or Collateral after such assignment and Lender shall be released from
such duties or responsibilities, and (iii) Borrower shall execute and deliver
upon request such additional documents, instruments and assurances as Lender
deems necessary in order to (y) acknowledge and confirm all of the terms and
conditions of any Equipment Note and Lender’s or such Assignee’s rights with
respect thereto, and Borrower’s compliance with all of the terms and provisions
thereof, and (z) preserve, protect and perfect Lender’s or Assignee’s right,
title or interest hereunder and in any Equipment, including, without limitation,
such UCC financing statements or amendments, control agreements, corporate or
member resolutions, votes, notices of assignment of interests, and confirmations
of Borrower’s obligations and representations and warranties with respect
thereto as of the dates requested. Lender may disclose to any potential Assignee
any information regarding Borrower, any Guarantor and their Affiliates. Borrower
shall not sell, assign, pledge, hypothecate or in any way dispose of any of its
rights or obligations under any Equipment Note, or enter into any lease of any
Equipment, without Lender’s prior written consent. Any purported sale,
assignment, pledge, hypothecation, disposal or lease by Borrower made without
Lender’s prior written consent shall be null and void.

 

13.  Financial and Other Data. (a) During any Equipment Note Term, Borrower
shall (i) maintain books and records in accordance with generally accepted
accounting principles consistently applied (“GAAP”) and prudent business
practice; (ii) promptly provide Lender, within 120 days after the close of each
fiscal year, and, upon Lender’s request, within 45 days of the end of each
quarter of Borrower’s and any Guarantor’s fiscal year, a copy of financial
statements for Borrower and each Guarantor requested by Lender, in each case
prepared in accordance with GAAP and (in the case of annual statements) audited
by independent certified public accountants and (in the case of quarterly
statements) certified by the chief financial officer of Borrower or Guarantor,
as applicable; provided, however, that for so long as Borrower or any such
Guarantor is legally and timely filing annual and quarterly financial reports on
Forms 10-K and 10-Q with the Securities and Exchange Commission which are
readily available to the public, the filing of such reports shall satisfy the
foregoing financial statement reporting requirements for such entity; and
(iii) furnish Lender all other financial information and reports and such other
information as Lender may reasonably request concerning Borrower, any Guarantor
and their respective affairs, or the Equipment or its condition, location, use
or operation.

 

(b) Borrower represents and warrants that all information and financial
statements at any time furnished by or on behalf of Borrower or any Guarantor
are accurate and reasonably reflect as of their respective dates, results of
operations and the financial condition of Borrower, such Guarantor or other
entity they purport to cover. Credit and other information regarding Borrower,
any Guarantor or their Affiliates, any Equipment Note or Equipment may be
disclosed by Lender to its Affiliates, agents and potential Assignees,
notwithstanding anything contained in any agreement that may purport to limit or
prohibit such disclosure.

 

14.  Definitions

 

As used herein, the following terms shall have the meanings assigned or referred
to them below:

 

“Affiliate” means any entity controlling, controlled by or under common control
with the referent entity; “control” includes (i) the ownership of 25% or more of
the voting stock or other ownership interest of any entity and (ii) the status
of a general partner of a partnership or managing member of a limited liability
company.

 

“Assignee” means any assignee or transferee of all or any of Lender’s right,
title and interest in any Equipment Note or any Equipment.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Equipment” means the items, units and groups of personal property, licensed
materials and fixtures described in each Equipment Note, together with all
replacements, parts, additions, accessories and substitutions therefor; and
“item of Equipment” means a commercial unit of such property which in commercial
usage is treated as a single whole, division of which materially impairs its
character or value on the market or in use, and includes each functionally
integrated and separately marketable group or unit of Equipment and may be a
single article (such as a machine) or a set of articles (such as a suite of
furniture or a line of machinery).

 

“Guarantor” means any guarantor, surety, endorser, general partner or co-lessee
of Borrower, or other party liable in any capacity, or providing additional
collateral security for, the payment or performance of any Obligations of
Borrower.

 

“Guaranty” means any guaranty, surety instrument, security, indemnity,
“keep-well” agreement or other instrument or arrangement from or with any
Guarantor.

 

“Obligations” means and includes all obligations of Borrower owing to Lender
under this Agreement, any Equipment Note or Related Agreement, or of any
Guarantor owing to Lender under any Guaranty, together with all other
obligations, indebtedness and liabilities of Borrower to Lender under any other
financings, leases, loans, notes, progress payment agreements, guaranties or
other agreements, of every kind and description, now existing or hereafter
arising, direct or indirect, joint or several, absolute or contingent, whether
for payment or performance, regardless of how the same may arise or by what
instrument, agreement or book account they may be evidenced, including without
limitation, any such obligations, indebtedness and liabilities of Borrower to
others which may be obtained by Lender through purchase, negotiation, discount,
transfer, assignment or otherwise.

 

“Prepayment Amount” means, collectively, the entire unpaid principal balance of
any Equipment Note as of any particular date, together with (a) all accrued
interest and other charges then owing under such Equipment Note, and (b) the
prepayment charge provided in the applicable Equipment Note, if any.

 

“Related Agreement” means and includes any Guaranty and any approval letter or
progress payment, assignment, security or other agreement or addendum related to
this Agreement, any Equipment Note or any Collateral to which Borrower or any
Guarantor is a party.

 

“UCC” means the Uniform Commercial Code in effect in the state specified in
Section 15(f) of this Agreement.

 

        “Vendor” means the manufacturer, distributor, supplier or other seller
(whether or not a merchant or dealer) of the Equipment and any sales
representative or agent thereof.

 

15.  Miscellaneous. (a) At Lender’s request, Borrower shall execute, deliver,
file and record such financing statements and other documents as Lender deems
necessary to protect Lender’s interest in the Equipment and to effectuate the
purposes of any Equipment Note or Related Agreement, and Borrower authorizes,
and irrevocably appoints Lender as its agent and attorney-in-fact, with right of
substitution and coupled with an interest, to (i) execute, deliver, file, and
record any such item, and to take such action for Borrower and in Borrower’s
name, place and stead, (ii) make minor corrections to manifest errors in factual
data in any Equipment Note and any addenda, attachments, exhibits and riders
thereto, and (iii) after the occurrence of an Event of Default, enforce claims
relating to the Equipment against insurers, Vendors or other persons, and to
make, adjust, compromise, settle and receive payment under such claims; but
without any obligation to do so.

 

4

--------------------------------------------------------------------------------


 

(b)   Federal law requires all financial institutions to obtain, verify and
record information that identifies each entity that obtains a loan or other
financial accommodation. The first time Borrower requests a financial
accommodation from Lender, the Lender may ask for Borrower’s (or any
Guarantor’s) legal name, address, tax ID number and other identifying
information. Borrower shall promptly provide copies of business licenses or
other documents evidencing the existence and good standing of Borrower or any
Guarantor requested by Lender.

 

(c) Time is of the essence in the payment and performance of all of Borrower’s
Obligations under any Equipment Note or Related Agreement. This Agreement, and
each Equipment Note or Related Agreement may be executed in one or more
counterparts, each of which shall constitute one and the same agreement. All
demands, notices, requests, consents, waivers and other communications
concerning this Agreement and any Equipment Note or Related Agreement shall be
in writing and shall be deemed to have been duly given when received, personally
delivered or three business days after being deposited in the mail, first class
postage prepaid, or the business day after delivery to an express carrier,
charges prepaid, addressed to each party at the address provided herein, or at
such other address as may hereafter be furnished in writing by such party to the
other.

 

(d) Except as otherwise agreed between Borrower and Lender in writing, Borrower
shall reimburse Lender upon demand for costs and expenses incurred by Lender in
connection with the execution and delivery of this Agreement, any Equipment Note
or Related Agreement. Borrower shall reimburse Lender on demand for all costs
(including Attorneys’ Fees) incurred by Lender in connection with Borrower’s
exercise of any purchase or extension option under any Equipment Note, or any
amendment or waiver of the terms of this Agreement or any Equipment Note or
Related Agreement requested by Borrower.

 

(e) Any provisions of this Agreement or any Equipment Note or Related Agreement
which are unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions thereof, and any such unenforceability shall not render
unenforceable such provisions in any other jurisdiction. Any requirement for the
execution and delivery of any document, instrument or notice may be satisfied,
in Lender’s discretion, by authentication as a record within the meaning of, and
to the extent permitted by, Article 9 of the UCC.

 

(f) THIS AGREEMENT AND ANY EQUIPMENT NOTE OR RELATED AGREEMENT, AND THE LEGAL
RELATIONS OF THE PARTIES THERETO, SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND, WITHOUT
REGARD TO CHOICE OF LAW PRINCIPLES; THE PARTIES CONSENT AND SUBMIT TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF SUCH STATE FOR THE PURPOSES OF
ANY SUIT, ACTION OR OTHER PROCEEDING ARISING THEREFROM, AND EXPRESSLY WAIVE ANY
OBJECTIONS THAT IT MAY HAVE TO THE VENUE OF SUCH COURTS. THE PARTIES EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT
THERETO. IN NO EVENT SHALL LENDER HAVE ANY LIABILITY TO BORROWER FOR INCIDENTAL,
GENERAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES. Any cause of action by
Borrower against Lender relating to this Agreement or any Equipment Note or
Related Agreement shall be brought within one year after any such cause of
action first arises, and Borrower hereby waives the benefit of any longer period
provided by statute.

 

(g)   EACH EQUIPMENT NOTE, TOGETHER WITH THIS AGREEMENT AND ANY RELATED
AGREEMENTS, (i) CONSTITUTES THE FINAL AND ENTIRE AGREEMENT BETWEEN THE PARTIES
SUPERSEDING ALL CONFLICTING TERMS OR PROVISIONS OF ANY PRIOR PROPOSALS, APPROVAL
LETTERS, TERM SHEETS OR OTHER AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES,
(ii) MAY NOT BE CONTRADICTED BY EVIDENCE OF (y) ANY PRIOR WRITTEN OR ORAL
AGREEMENTS OR UNDERSTANDINGS, OR (z) ANY CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES; and (iii) MAY NOT BE AMENDED,
NOR MAY ANY RIGHTS THEREUNDER BE WAIVED, EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTY CHARGED WITH SUCH AMENDMENT OR WAIVER.

 

In Witness Whereof, Lender and Borrower have executed this Agreement as of the
date first above written.

 

BANC OF AMERICA LEASING & CAPITAL, LLC (Lender)

 

STELLARIS LLC (Borrower)

 

 

 

 

By:

/s/ Cristina Foley

 

 

By:

Primoris Services Corporation (fka Primoris Corporation),

 

 

 

 

 

its Member

Print Name:

Cristina Foley

 

 

By:

/s/ Alfons Theeuwes

 

 

 

 

 

Title:

Vice President

 

 

Print Name:

Alfons Theeuwes

 

 

 

 

 

 

Title:

Sr. Vice President

 

 

 

 

 

 

Chief Executive Office:

 

 

 

26000 Commercentre Drive

 

 

 

Lake Forest, California 92630

 

5

--------------------------------------------------------------------------------